Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    125
    281
    media_image1.png
    Greyscale

 in the reply filed on 10/3/2022 is acknowledged.  The traversal is on the ground(s) that the recitation under 37 CFR 1.475(b) which states that claims to different categories of invention under the 5 listed in Applicant’s arguments will be considered to have unity of invention. This is not found persuasive because the inventions as claimed did not fall within any of the aforementioned 5 categories (instant case drawn to compounds, methods of preparing, and complex compositions comprising those in group I). 
Additionally, the examiner has stated of record that the instantly claimed complex compositions encompass a myriad of active agents that do not share a common chemical structure. Furthermore, due to their divergent structural nature, one having ordinary skill in the art would presume that when combined with compounds of the claimed invention, each combination would not function in a synergistic manner to give the same intended result. Therefore, these claims can be said to lack unity a priori as there is no technical feature common to all the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 34, 36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 21-33, and 35 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover the full scope of claim 1.



Priority
The present application claims the priority of the Chinese patent application CN
201910654591.7 with the filing date of July 19, 2019, and the Chinese patent application CN 202010667271.8 with the filing date of July 13, 2020. However, certified English versions of the foreign priority document were not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.






Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1, 21-33, and 35 are objected to because of the following informalities:
In claim 1 and other dependent claims, the recitation “R4-1 to R4-8” should be rewritten as “R4-1, R4-2, etc.” for clarity. Same applies to “R1-1-1 to R1-1-5”. Thus, the claim and claims dependent on them are objected to. Correction is required.
Claim 33 should commas between each listed chemical species and the word “and” inserted before the last compound. Correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22-26, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	In claim 22 and other claims with the following similar language is unclear:

    PNG
    media_image2.png
    170
    791
    media_image2.png
    Greyscale
.
For example, the language “the number of the R3-1 is one or more” is unclear since “one or more” R3-1 groups need to be present on the R3-1 substituted C6-10 aryl group in order for it to be considered substituted. Thus, what does the language add to the claim if any? Thus, the language is unclear or superfluous and the claim and claims with similar language or dependent on it are considered indefinite. The examiner recommends that this language is removed. 
Additionally, these claims recite overlapping Markush members (see aryl and phenyl for variable R3):
The above language encompasses overlapping Markush members and have been found indefinite by the courts.  Double inclusion of an element is not proper, and renders the claim indefinite. See Ex parte White, 127 USPQ 261(“The double inclusion of an element in a claim has long been held to be objectionable since it makes the claims vague and indefinite and fails to point out and distinctly claim the invention as required by 35 U.S.C. Section 112.”); Ex parte Clark, 174 USPQ 40 (“We sustain this rejection as applied to claim 6 since the members of the Markush expression there set forth are not mutually exclusive”) and Simmons Company  v. A. Brandwein & Co. et al. 111 USPQ 171 (affirmed at 115 USPQ 307): (“Double inclusion of an element in a claim is objectionable because it makes the claim vague, indefinite and lack the "particularly pointing out and distinctly claiming" required by the statute.”) The same language appears in Endevco Corporation v. Chicago Dynamic Industries, Inc., 153 USPQ 231. See also Ex parte Wulff  53 USPQ 560, where the Board stated, “The examiner also points out that silver has already been claimed as an element of this claim and thus the element is used twice in the claim.” A similar holding appears in Ex parte Ferm, 162 USPQ 504, where a Markush group was written in such a way that the first item (“nitrogen base”) “is so broadly recited as to read on the second”, viz., gilsonite amine oil concentrate.  In this instant with the example above, it is unclear whether the above variable is intended to be limited to phenyl groups as the narrower limitation or to aryl groups generically.  Thus, the claims are considered indefinite. Again, applicant is advised to remove all overlapping Markush members within the instant claims to obviate this rejection.
	Claims 31-32 recites “schemes” such as scheme 1, etc. but there are no “schemes” incorporated into the claims as shown. Schemes incorporate diagrams, chemical equations, etc. Language such as “R2 is isopropyl” (see claim 32, scheme 15) is not considered a “scheme” to those skilled in the art. The examiner recommends using alternative and clear language if attempting to claim alternative concepts in these claims.
	
	





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 does not further limit claim 1 with respect to species S13 having the limitation wherein R2 = alkyl and L = -C(O)NH- since the requirement in claim 1 set forth that when said R2 = alkyl, L may be selected from other groups besides -C(O)NH-.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Conclusion
Claims 22-26 and 31-33 are rejected. Claims 1, 21, 27-30, and 35 are objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624